Citation Nr: 0528497	
Decision Date: 10/24/05    Archive Date: 11/01/05

DOCKET NO.  02-09 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Public Advocate for Veterans' 
Affairs


ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel






INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from September 1951 to October 1953. 

This matter arises before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied the veteran's claim 
seeking entitlement to service connection for post-traumatic 
stress disorder (PTSD).




FINDING OF FACT

The veteran's symptoms are diagnosed as alcohol and nicotine 
dependence and alcohol induced mood disorder with depressive 
features, and do not meet the clinical criteria for PTSD.




CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service. 38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).








REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. See 38 U.S.C.A. §§ 
5103, 5103A (West 2002). Among other things, the VCAA amended 
38 U.S.C.A. § 5103 to clarify VA's duty to notify claimants 
and their representatives of any information that is 
necessary to substantiate the claim for benefits. The VCAA 
also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim. The claimant must be given proper 
notice and an opportunity to respond. Implementing 
regulations for the VCAA were subsequently enacted, which 
were also made effective November 9, 2000, for the most part. 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.159). The intended effect of the implementing 
regulations was to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide to claimants who file a claim for 
benefits. 66 Fed. Reg. 45,620 (Aug. 29, 2001). Both the VCAA 
and the implementing regulations are applicable in the 
present case, and will be collectively referred to as "the 
VCAA." 

To comply with the aforementioned VCAA requirements under 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), the RO must 
satisfy the following four duty to notify and assist 
requirements.
 
First, the RO must inform the claimant of the information and 
evidence that is necessary to substantiate the claim. See 38 
U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159(b)(1) (2004). In a September 2001 letter, the RO 
informed the veteran of the evidence necessary to prove his 
claim for entitlement to service connection for PTSD. The RO 
informed the veteran that to establish entitlement, he will 
need to obtain evidence to show in service occurrence or 
aggravation of a disease or injury, and he must show a 
relationship between the disease or injury, and his current 
disability. The RO also informed him that he will need to 
provide evidence showing specific in-service stressors that 
gave rise to the disability. The RO informed him that he 
should try to provide the exact dates and places, as well as 
the units involved, and if there were any casualties or 
wounded in action, he should give the RO their names, ranks, 
and units.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 and 38 CFR § 3.159(b) (1) (2004).  In its September 2001 
letter, the RO informed the veteran that it would continue to 
assist him in obtaining his medical records, employment 
records, records from other federal agencies, and any other 
records it receives notice of.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide. See 38 U.S.C.A. 
§ 5103 and 38 CFR § 3.159(b) (1) (2004). In the September 
2001 letter, the RO instructed the veteran to provide 
information about any additional information or evidence that 
he wanted VA to help him obtain. 

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim. See 38 U.S.C.A. § 5103 and 
38 CFR § 3.159(b) (1) (2004). Throughout the adjudication 
process and in the September 2001 letter, the RO has asked 
the veteran to provide VA with information about evidence 
that might be available, and was told VA would assist him in 
obtaining any additional evidence. When the appellant has 
provided information about where he was treated or examined 
for his claimed condition, VA has obtained the records. 

In October 2003, the Board remanded the case for solicitation 
of information from the veteran regarding combat stressors 
and a VA examination. In May 2004, the RO sent the veteran a 
questionnaire letter with instructions to explain in detail 
the aspect of his service that warranted his Combat 
Infantryman Badge (CIB). The veteran did not respond to or 
provide information concerning his in-service stressors as 
requested, however, he did undergo the VA examination in 
November 2004.

In view of the development that has been undertaken in this 
claim, further development is not needed to comply with VCAA. 
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information. He has not identified any additional, 
relevant evidence that has not been requested or obtained. 
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim. In short, the requirements under 
the VCAA have been met. Accordingly, there is no potential 
prejudice to the veteran for failure to develop the claim. 
Therefore, the Board will proceed to consider the merits of 
the appeal.


Factual Background 

Service records indicate the veteran is a combat veteran, 
having been awarded the Korean Service Medal with two Bronze 
Stars, the National Defense Service Medal, the Combat 
Infantryman Badge, and the United Nations Service Medal.

The veteran's service separation examination dated October 
1953 was completely silent about any chronic nervous 
disorder, although there was a remark as to an insomnia 
problem in the last two months that the veteran attributed to 
his nerves.

A VA psychiatric examination was conducted in October 1990, 
which indicated a diagnosis of "No mental disorder." 

The veteran's family physician, Dr. D.T.M., submitted notes 
in June and July 2001 that diagnosed the veteran with PTSD 
and other mental conditions. The July 2001 note indicated she 
found that the veteran suffered from anxiety, depression, and 
PTSD as a consequence of his combat related experiences. His 
other related problems included aggressiveness towards any 
person, chronic alcoholism, and chronic smoking. The notes 
also indicated that the veteran had refused treatment for his 
claimed condition.

In September 2001, a board of two VA psychiatrists convened 
to provide a medical opinion as to the diagnosis of the 
veteran's claimed condition. The report referenced Dr. 
D.T.M's noted opinion, but remarked that Dr. D.T.M has never 
treated or evaluated the veteran. The veteran's claims folder 
and available hospital records were reviewed, and the 
examiners noted the veteran has never had any psychiatric 
treatment or hospitalizations. The veteran has a history of 
gastric ulcers, and other medical conditions and has had 
gastric surgeries, but was not undergoing regular treatment.

The veteran reported not working for a year and indicated his 
last job was with the Gulf Company. He indicated he worked as 
a pipe fitter and in the construction field. The veteran did 
not describe any stressors or combat wounds. He indicated 
that his income was limited and admitted to frequent and 
continuous drinking. He also admitted to smoking up to 2 
packs a day. He also reported that he gets into problems on 
the streets, having fights and quarrels, but he indicated 
that he has never had any legal problems. He reported that he 
used to drive, but because he had too many accidents, he 
eventually gave away his car. He complained of poor sleep and 
of not being able to sleep in the afternoons. He also 
reported having problems with his children, who had become 
involved in the use of drugs.

At the examination, the veteran was noted to be somewhat 
smelly, slightly bearded, with soiled clothes. He appeared 
disheveled, but was alert and properly oriented. His mood was 
somewhat depressed, his affect was constricted, his attention 
was good, his concentration was good, his memory was fair, 
his speech was clear and coherent, and he was not 
hallucinating. The veteran was not suicidal or homicidal, and 
his insight and judgment were fair. He also exhibited good 
impulse control. 

Upon examination, the two examiners noted the veteran did not 
meet the Diagnostic and Statistical Manual of Mental 
Disorders (DSM) IV criteria for PTSD as there was no evidence 
of any stressors or symptoms. They noted a GAF score of 65 
and diagnosed him with alcohol and nicotine dependence. 

Pursuant to a Board remand to obtain information on the 
veteran's combat related stressors, another VA examination 
was conducted in November 2004 with a review of the claims 
folder. It was noted again that the veteran has no past 
history of VA psychiatric treatment or VA psychiatric 
hospitalization. The veteran also himself reported that he 
has never been in psychiatric treatment before. 

At the examination, the veteran reported that in the last 
year he has been feeling sad, depressed, with loss of 
interest for daily living activities, with loss of energy, 
with insomnia, with excessive anxiousness, and feeling 
worried about all kinds of problems, especially about the 
medical problems of his wife. The veteran reported again that 
he was a compulsive heavy drinker with a history of alcoholic 
amnesia, aggressive behavior under the influence of alcohol, 
and family problems related to alcohol consumption. 

The veteran did not report any nightmares about his claimed 
traumatic experiences in Korea. He did not report intrusive 
or distressing thoughts that interfered in daily living 
activities and he did not report avoidant behavior related to 
other traumatic experiences in service. He also reported no 
cognitive or psychotic problems.

The veteran reported that on one occasion in service, his 
unit was hit accidentally by their own U.S. Army artillery. 
He was in the process of repairing and providing radio 
communication lines to his unit when several soldiers were 
wounded or killed. The examiner noted the veteran was not 
able to report any more incidents related to his experiences 
in Korea, and noted the veteran was not observed to be 
anxious, distressed, or depressed when describing his 
experiences in Korea. 

The veteran did not report any marital or family problems. He 
also reported a positive social relationship with his 
neighbors. 

Upon examination, the examiner noted the veteran was well-
developed, well-nourished, and appropriately dressed, with 
adequate hygiene and was cooperative. He was alert and in 
contact with reality and there was no evidence of retardation 
or agitation. There were no tics, tremors, or involuntary 
movement. His thought process was coherent and logical. There 
was no looseness of association and no evidence of 
disorganized speech. There was no evidence of delusions, 
hallucinations, phobias, obsessions, panic attacks, or 
suicidal thoughts. His mood was depressed, and his affect was 
constricted but appropriate. His memory was intact and his 
judgment was fair, and there was no evidence of inappropriate 
behavior. 

The examiner thereby concluded that the veteran's mental 
disorder did not meet the DSM-IV criteria to establish a 
diagnosis of PTSD. The examiner noted the veteran was unable 
to specify and describe in detail a severe or horrible 
traumatic event or incident experienced in service. The 
situations the veteran described were unpleasant, but noted 
to be not traumatic to him. He was not observed to be 
anxious, distressed, or depressed when he was expressing his 
experiences in Korea. The examiner attributed the veteran's 
problems to alcohol dependence and alcohol induced mood 
disorders with depressive features.


Law and Analysis

The veteran claims service connection for PTSD. In order to 
establish service connection for the disability, the evidence 
must show it resulted from disease or injury incurred in or 
aggravated by active service. 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004). Even if the condition at issue is 
initially diagnosed after the veteran's discharge from 
service, service connection may still be granted for any 
disability first noted after discharge, when all of the 
evidence establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (2004).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (2004); a link, established by medical 
evidence, between current symptomatology and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred. If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. If the 
evidence establishes that the veteran was a prisoner of war 
under the provisions of 38 C.F.R. § 3.1(y) (2004), and the 
claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 38 C.F.R. § 3.304(f) (2004).

Although the veteran has not provided much detail about his 
combat stressors beyond the friendly fire artillery incident 
he described at his November 2004 VA examination, in light of 
the fact that the veteran is a combat veteran, the veteran's 
lay testimony alone may establish the occurrence of the 
claimed in-service stressor. 

However, in weighing the medical evidence, it does not show a 
confirmed diagnosis of PTSD which would permit a finding of 
service connection. The veteran was examined on three 
different occasions by VA physicians, but was never diagnosed 
with PTSD. In October 1990, the VA physician found no mental 
disorders and found the veteran to be generally well-
developed, with some psychosocial stressors that stemmed 
notably from problems involving his learning disabled son.

In September 2001, a board comprised of two VA physicians 
examined the veteran and found that he did not meet the 
criteria for PTSD and diagnosed him with alcohol and nicotine 
dependence. The two physicians found that there was no 
evidence of any stressor, symptoms, complaints, or 
evaluations that could warrant or suspect the diagnosis of 
PTSD.

In November 2004, VA examined the veteran again and the new 
examiner noted the veteran did not display the signs and 
symptoms of PTSD, but rather, displayed symptoms of alcohol 
dependence and alcohol induced mood disorder with depressive 
features. The veteran was unable to identify or describe in 
detail a severe traumatic event and although the situations 
he described were noted to be unpleasant, they were not 
traumatic to him. He was not observed to become anxious, 
distressed, or depressed when discussing his experience. The 
examiner indicated that because the veteran could not provide 
sufficient details of a definite traumatic stressor, he was 
unable to establish a link between the stressor and the signs 
and symptoms of the patient's mental condition.

The veteran's family physician, Dr. D.T.M. diagnosed the 
veteran with PTSD in July 2001, but in her brief note, the 
physician did not elaborate on what precipitated this 
condition and the note did not provide specific in-service 
stressors that may support a diagnosis of PTSD. 

As is true with any piece of evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board as adjudicators. Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993); see also Winsett v. West, 11 
Vet. App. 420 (1998) (Court affirmed the Board's decision 
which weighed two medical opinions, from an expert and a 
treating physician); Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (Board favoring one medical opinion over another is 
not error).

Therefore, in weighing the information from Dr. D.T.M. with 
the VA examination opinions, it is found that the VA opinions 
carry more weight than the private medical opinion. The 
statements from Dr. D.T.M. do not include sufficient 
supporting evidence to outweigh the VA examinations, which 
included reviews of the entire claims folder, and made 
specific, and consistent objective findings to support the 
diagnosis of alcohol and nicotine dependence. The short 
statement provided by Dr. D.T.M. did not elaborate on what 
caused this condition and it did not provide specific 
stressors that would support the PTSD diagnosis. 

In summary, to establish service connection for PTSD there 
must be medical evidence establishing a diagnosis of the 
condition pursuant to 38 C.F.R. § 4.125(a). Here, there is 
not adequate evidence establishing such a diagnosis. 
Accordingly, a critical element needed to establish service 
connection for PTSD is missing, and the claim of service 
connection for PTSD must be denied.

The preponderance of the evidence is against the claim for 
service connection for PTSD. Thus, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied. 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).






ORDER

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is denied.




	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


